OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on February 4, 1921.
The Referee sustained several allegations of misconduct including: (1) neglecting two legal matters entrusted to him by failing to promptly institute actions on behalf of his clients; (2) knowingly conducting a spurious defense and delaying a trial solely to harass a former client; (3) *427failing to satisfy a judgment rendered against him; (4) knowingly attempting to impede and obstruct the legitimate investigation of complaints of professional misconduct agaihst him; and (5) handling a legal matter he was not competent to handle. (This last charge was primarily based upon the fact that a United States District Court Judge disqualified the respondent from representing a client in a criminal matter because of the respondent’s neglect to adequately prepare a defense.)
After reviewing all of the evidence we are in agreement with the Referee’s findings. Accordingly, the petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s age as well as his lack of co-operation throughout these proceedings. The respondent should be, and he hereby is, suspended from the practice of law for a period of five years commencing June 29, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Lazer, Mangano and Cohalan, JJ., concur.